Case 1:20-cv-10264-DJC Document1 Filed 02/11/20 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ANTONIO M. BRANCO,
Plaintiff,

Vv. : C.A. No.:

KIEL (A/K/A KYLE) HUARD,
LAWRENCE FERREIRA,
THOMAS MAURETTI,
DANIEL RACINE, ALBERT
DUPERE, FALL RIVER POLICE:
DEPARTMENT and CITY OF
FALL RIVER,

Defendants.

 

NOTICE OF REMOVAL

This Court is hereby petitioned that the above-captioned matter, now pending in the
Superior Court of the Commonwealth of Massachusetts in and for the County of Bristol, Civil
Action No.: 1973CV01208, be removed to this Court, with full reservation of all defenses,
pursuant to 28 U.S.C. §§ 1331, 1441 and 1446. In support thereof, it is stated that:

1. This is a civil action in which the pro se plaintiff, currently incarcerated at MCI
Norfolk, has advanced sundry claims pursuant to the federal and state constitutions, federal and
state statutory schemes as well as the common law. A copy of the operative state court
complaint is appended hereto and designated as “Attachment A[.]” That pleading contains
references to federal law in: (1) the introductory section, where it is stated that the plaintiff is
pursuing claims based upon the “. . . State and Federal Civil Rights Acts, and various
Constitutionally protected [sic] rights under State and Federal Laws [sic] . . .[;]” Compl., p. 2; (2)
the “Jurisdiction and Venue” section, where it is stated that the “action is authorized by the Laws

and Constitutions of the Commonwealth of Massachusetts and the United States of America, and
1
Case 1:20-cv-10264-DJC Document1 Filed 02/11/20 Page 2 of 4

the respective Articles and Amendments including M.G.L. c. 258, c. 93A, and 42 U.S.C. § 1983.
.. [5]? Compl., pp. 2-3; (3) “Count X[,]” where it is alleged that the defendants are “in violation
[sic] State and Federal Laws, Statutes and Torts for each of the hereto listed [sic] Counts, and
WHEREFORE, the Plaintiff asserts his rights and this CLAIM under full statutes, constitutions
and laws of both the Commonwealth of Massachusetts and the United States of America.”
Compl., p. 16.

2. The underlying action therefore may be removed to this Court pursuant to the
provisions of 28 U.S.C. §§ 1331 and 1441 (a) in that the action includes federal claims over
which this Court would have original jurisdiction as a civil action arising under the
“Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Pursuant to 28 U.S.C. §
1367, this Court possesses supplemental jurisdiction over all state law claims contained within
the complaint as the state law claims derive from a common nucleus of operative fact and form
part of the same case or controversy as that presented by the federal claims.

2. Appended hereto and designated as “Attachment B” is the state court docket for this
matter.

3. Appended hereto and designated as “Attachment C” are the various docket entries in
this matter that are accessible electronically through the Superior Court’s electronic docket.

4. The filing of this notice complies with the thirty day window for removal imposed by
28 U.S.C. § 1446, as service purportedly was made on January 31, 2020. Within Attachment C
are the summonses for the named defendants; those summons packages contain an attempt at
service by means of certified mail on January 31, 2020.

5. Appended hereto and designated as “Attachment D” is the United States District Court

District of Massachusetts Civil Cover Sheet
Case 1:20-cv-10264-DJC Document1 Filed 02/11/20 Page 3 of 4

6. Appended hereto and designated as “Attachment E” is the United States District Court

Case Category Form.

7. Pursuant to 28 U.S.C. § 1446 (d), written notice of the filing of this Notice of

Removal will be sent promptly to the pro se plaintiff and filed with the Superior Court.

8. Pursuant to 28 U.S.C. § 1441 (a), venue in this division is proper because this action

currently is pending in the Bristol County Superior Court, a court sitting within the jurisdiction

of the eastern division of the United States District Court for the District of Massachusetts.

9. Nothing in this Notice of Removal shall be interpreted as a waiver or relinquishment

of the defendants’ rights to assert any defense or affirmative matter.

WHEREFORE, it is respectfully requested that the above-captioned matter now pending

in Dukes County of the Commonwealth of Massachusetts be removed to this Court.

DEFENDANTS KIEL HUARD,
DANIEL RACINE and ALBERT
DUPERE,

By their attorneys,

/s/ Andrew J. Gambaccini
Andrew J. Gambaccini

BBO #: 654690

Reardon, Joyce & Akerson, P.C
4 Lancaster Terrace

Worcester, MA 01609
508.754.7285
agambaccini@rja-law.com

DEFENDANTS LAWRENCE FERREIRA,
THOMAS MAURETTI, FALL RIVER
POLICE DEPARTMENT and CITY OF
FALL RIVER,

By their attorney,

/s/ Gary Howayeck
Gary Howayeck

BBO #: 630053

Assistant Corporation Counsel
City of Fall River

One Government Center

Fall River, MA 02720
508.324.2650
ghowayeck@fallriverma.org
Case 1:20-cv-10264-DJC Document1 Filed 02/11/20 Page 4 of 4

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that the foregoing, filed through the Electronic Case Filing
System, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and that a paper copy shall be served upon those indicated as non-registered
participants on February 11, 2020.

/s/ Andrew J. Gambaccini
Andrew J. Gambaccini
